DETAILED ACTION
The following is a Non-Final Office Action in response to the Request for Continued Examination filed on 28 October 2022.  Claims 1, 11 and 20 have been amended.  Claims 2 and 12 have been cancelled added.  Claims 1, 3-11 and 13-20 remain pending in this application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 October 2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, pg. 8, paragraph 5, filed on 17 October 2022 with respect to rejected claims 1, 3-11 and 13-20 under 35 U.S.C. 101 have been fully considered and are persuasive in light of the claim amendments.  The rejections of 1, 3-11 and 13-20 have been withdrawn. 
Applicant's arguments, see Remarks, pg. 9, paragraph 4, filed on 17 October 2022 with respect to rejected claims 1, 3-6, 10, 11, 13-16, 19 and 20 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 

The Examiner emphasizes that all anticipated components and limitations
of pending claims are present in the prior art as supported below.  In addition, the Examiner notes the limitation of “effectuate repair of the at least one component in response to the prediction” in claim 1, similarly in claims 11 and 22, was newly presented in the Request for Continued Examination filed on 28 October 2022, and has been addressed as set forth in the Office Action below.  

Examiner’s Note:  U.S. Patent Publication 2020/0383283 A1 (Thatcher) has newly been cited for its teaching of using pressure and flow sensors to determine a predicted problem/potential problem/repair issue, refining determined changes in a condition, refining a prediction, and displaying the refined prediction; and U.S. Patent Publication No. 2014/0279571 A1 (Cox) has been cited for its teaching of using pressure sensors and voltage/current sensors in combination for predicting a condition and effectuating repair based on the prediction of the condition.

Claims 1, 3-11 and 13-20 stand rejected under 35 U.S.C. 103 as set forth below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 10, 11, 13, 14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0383283 A1 (hereinafter Thatcher) in view of U.S. Patent Publication No. 2017/0218607 A1 (hereinafter Woods) in view of U.S. Patent Publication No. 2014/0279571 A1 (hereinafter Cox).

As per claim 1, Thatcher substantially teaches the Applicant’s claimed invention.  Thatcher teaches the limitation of a predictive maintenance system for an irrigation system, the predictive maintenance system comprising: 
an irrigation system (Fig. 3, element 300; i.e. an irrigation machine) configured to irrigate a farming area and including a plurality of components (pg. 2, par. 2, par. [0029] and Fig. 3, element 302, 304, 306 and 321; i.e. valve controllers and end gun); 
a first sensor (pg. 3, par. [0034] and Fig. 4, element 419; i.e. current/voltage sensors), the first sensor configured to generate a first signal indicative of a condition of at least one component of the plurality of components of the irrigation system based on network power quality over time (pg. 4, par. [0042]-[0045] and Fig. 7; i.e. current and voltage sensors used for measuring in-rush current and voltage in the irrigation machine, wherein measured values are used to determine if an in-rush current or phase imbalance exceeds a prescribed level/threshold to determine if an abnormal condition is occurring; wherein current and voltage data is recorded and stored at times T1 and T2), wherein the first sensor includes a current sensor (Fig. 4, element 419), a voltage sensor (Fig. 4, element 419), or combinations thereof (pg. 3, par. [0034]);
a second sensor including at least one of a pressure sensor (Fig. 4, element 411), a flow meter (Fig. 4, element 412), or combination thereof (pg. 3, par. [0034]); 
a processor (pg. 2, par. [0030] and Fig. 2, element 202; i.e. a controller/processor); and 
a memory (pg. 2, par. [0030] and Fig. 2, element 204; i.e. a memory/data storage module), including instructions stored thereon, which when executed by the processor cause the predictive maintenance system to: 
receive the first sensed signal (pg. 3, par. [0034]; i.e. the controller receives signals from a plurality of sensors (Fig. 4, element 419; i.e. the current/voltage sensors)); 
determine changes in the condition of the at least one component based on the first signal (pgs. 3-4, par. [0039], [0040] and [0043]-[0045]; i.e. analyzing current/voltage sensor data to determine a measured current level exceeds a prescribed level); 
use data generated by the second sensor when determining changes in another condition of a second at least one component (pgs. 4-5, par. [0047]-[0049]; i.e. data from a water pressure sensor and water flow sensor is used to determine a malfunction at a pump, supply line or main supply valve, a likely maintenance issue, a needed replacement of a sprinkler package, a potential leak or wear to the sprinkler package (pgs. 4-5, par. [0048]-[0049]; i.e. analyzing measured water pressure rates and water flow rates from the water pressure sensor and water flow sensor by determining the measured water pressure rates and water flow rates are within predetermined limits to detect a malfunction at a pump, supply line or main supply valve, a likely maintenance issue, a needed replacement of a sprinkler package, a potential leak or wear to the sprinkler package); and 
predict an unexpected downtime (i.e. a predicted problem/potential problem/repair issue) of the at least one component based on predetermined data (pgs. 3-4, par. [0039], [0040] and [0043]-[0045]; i.e. the predicted problem/potential problem/repair issue of a flat tire, field hazard, drive train malfunction, motor or gear box is going bad and state or winding failure (e.g. the analyzing of the current/voltage sensor data to determine a measured current level exceeds the prescribed level)).

Not explicitly taught is a first sensor disposed at a main disconnect of a utility; 
use data generated by the second sensor when determining changes in the condition of the at least one component; and 
effectuate repair of the at least one component in response to the prediction.

However Woods, in an analogous art of system monitoring (pg. 3, par. [0038]; i.e. using a flow-rate threshold value to active a shutoff valve when a value from a flow-rate sensor is exceeded), teaches the missing limitation of a sensor (Fig. 1, element 30; i.e. flow-rate sensor) disposed at a main disconnect of a utility (pg. 2, par. [0033] and pg. 3, par. [0036]; i.e. “… the remotely controllable shut-off valve 18 contains … a means for sensing the flow-rate of water 30 from the main supply line 14…”) for the purpose of measuring a flow-rate of water (pg. 2, par. [0033]).  

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thatcher to include the addition of a sensor disposed at a main disconnect of a utility to advantageously shut-off water automatically without user intervention when a manual shutoff would be difficult, tedious, and/or impractical to accomplish (Woods: pg. 1, par. [0014] and [0016]).

The combination of Thatcher in view of Woods does not expressly teach use data generated by the second sensor when determining changes in the condition of the at least one component; and 
effectuate repair of the at least one component in response to the prediction.

However Cox, in an analogous art of a monitoring and repair system (pgs. 10-11, par. [0099] and [0100]), teaches the missing limitations of use data (i.e. operating parameter data) generated by a second sensor (i.e. pressure sensors) when determining changes in a condition (i.e. determining changes in a condition using operating data from a plurality of sensors comprising current sensors, voltage sensors, and the pressure sensors) of at least one component (pg. 5, par. [0050] and pg. 10, par. [0099]; i.e. utilizing the operating parameter data from the pressure sensors, current sensors, and voltage sensors to detect a malfunction or predicted component failure); and 
effectuate repair of the at least one component in response to prediction (pg. 6, par. [0057] and pgs. 10-11, par. [0100]; i.e. dispatching of a contractor to a location to address an issue corresponding to an alert, wherein the alert is generated based on an analysis of the operating parameter data) for the purpose of repairing equipment (pg. [0047] and pgs. 10-11, par. [0100]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thatcher in view of Woods to include the addition of the limitations of use data generated by a second sensor when determining changes in a condition of at least one component; and effectuate repair of the at least one component in response to prediction to quickly and efficiently provide needed repair or maintenance to equipment (Cox: pg. 4, par. [0046]). 

As per claim 3, Thatcher teaches the plurality of components of the irrigation system includes a pivot (pg. 5, par. [0057] and Fig. 3), a tower (pg. 5, par. [0057] and Fig. 3), an endgun (pg. 2, par. [0029] and Fig. 3, element 321), or combinations thereof (pg. 2, par. [0029] and pg. 5, par. [0057]).

As per claim 4, Thatcher teaches wherein the instructions, when executed by the processor, further cause the predictive maintenance system to: 
predict a maintenance requirement of the at least one component based on the predetermined data (pgs. 3-4, par. [0039]; i.e. received sensor data is analyzed utilizing machine learning algorithms to predict a problem and further predict preventative maintenance to provide recommendations directed to a need to perform preventative maintenance); 
transmit an indication of the predicted maintenance requirement for display (pg. 1, par. [0009] and pgs. 3-4, par. [0039]-[0041]; i.e. transmitting a notification comprising of a recommendation for preventative maintenance to operators); and 
display, the indication of the predicted maintenance requirement (pg. 1, par. [0009] and pgs. 3-4, par. [0039]-[0041]; i.e. displaying a transmitted notification comprising of the recommendation for preventative maintenance to operators).

Thatcher does not expressly teach a user device for display; and 
a display of the user device.

However Woods, in an analogous art of system monitoring (pg. 3, par. [0038]; i.e. using a flow-rate threshold value to active a shutoff valve when a value from a flow-rate sensor is exceeded), teaches the missing limitation of a user device for display (pg. 2, par. [0036] and Fig. 2, element 24; i.e. a control panel); and 
a display of a user device (pg. 2, [0036] and Fig. 2, element 48 of Fig. 2, element 24; i.e. a controller display of the control panel) for the purpose of displaying data (pg. 2, par. [0036]).  

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thatcher to include the addition of a user device for display; and a display of the user device to advantageously provide data to user to shut-off water manually providing a fail-safe (Woods: pg. 36, par. [0036]).

As per claim 6, Thatcher teaches wherein determining changes in the condition of the at least one component includes comparing the first signal to the predetermined data (pg. 4, par. [0042]-[0045] and Fig. 7; i.e. current and voltage sensors used for measuring in-rush current and voltage in the irrigation machine, wherein measured values are used to analyze if the in-rush current or phase imbalance exceeds a prescribed level/threshold to determine if the abnormal condition is occurring).

As per claim 10, Thatcher teaches the prediction is based on comparing a power sensed by the first sensor to an expected power based on an operating condition of the at least one component (pg. 4, par. [0044]; i.e. recording electrical current data of a drive unit at specific speeds (i.e. condition of the at least one component) and comparing the recorded data with previous current levels at the same sensed speeds to determine if a repair issues exists).

As per claim 11, Thatcher substantially teaches the Applicant’s claimed invention.  Thatcher teaches a computer-implemented method for predictive maintenance for an irrigation system, the computer-implemented method comprising: 
receiving a first signal, sensed by a first sensor (pg. 3, par. [0034] and Fig. 4, element 419; i.e. current/voltage sensors), indicative of a condition of at least one component of a plurality of components of an irrigation system based on network power quality (pg. 4, par. [0042]-[0045] and Fig. 7; i.e. the current/voltage sensors used for measuring in-rush current and voltage in the irrigation machine, wherein measured values are used to determine if an in-rush current or phase imbalance exceeds a prescribed level/threshold to determine if an abnormal condition is occurring), the irrigation system (Fig. 3, element 300; i.e. an irrigation machine) configured to irrigate a farming area and including the plurality of components (pg. 2, par. 2, par. [0029] and Fig. 3, element 302, 304, 306 and 321; i.e. valve controllers and end gun), wherein the first sensor includes a current sensor (Fig. 4, element 419), a voltage sensor (Fig. 4, element 419), or combinations thereof (pg. 3, par. [0034]); 
determining changes in the condition of the at least one component based on the first signal (pgs. 3-4, par. [0039], [0040] and [0043]-[0045]; i.e. analyzing current/voltage sensor data to determine a measured current level exceeds a prescribed level); 
receiving a second signal (i.e. measured water pressure rates and water flow rates data) from a second sensor (pg. 3, par. [0034] and Fig. 4, elements 411 and 412; i.e. a pressure sensor and flow meter), wherein the second sensor includes a pressure sensor (Fig. 4, element 411), a flow meter (Fig. 4, element 412), or combination thereof (pg. 3, par. [0034]);
determining changes in another condition of a second at least one component based on the second signal (pgs. 4-5, par. [0048]-[0049]; i.e. analyzing the measured water pressure rates and water flow rates data by determining the measured water pressure rates and water flow rates are within predetermined limits to detect a malfunction at a pump, supply line or main supply valve, a likely maintenance issue, a needed replacement of a sprinkler package, a potential leak or wear to the sprinkler package); and
predicting an unexpected downtime (i.e. a predicted problem/potential problem/repair issue) of the at least one component based on predetermined data and the determined changes in the condition of the at least one component (pgs. 3-4, par. [0039], [0040] and [0043]-[0045]; i.e. the predicted problem/potential problem/repair issue of a flat tire, field hazard, drive train malfunction, motor or gear box is going bad and state or winding failure (e.g. the analyzing of the current/voltage sensor data to determine the measured current level exceeds the prescribed level)).

Not explicitly taught is a first sensor disposed at a main disconnect of a utility;
determining changes in the condition of the at least one component based on the second signal; and 
effectuating repair of the at least one component in response to the prediction.

However Woods, in an analogous art of system monitoring (pg. 3, par. [0038]; i.e. using a flow-rate threshold value to active a shutoff valve when a value from a flow-rate sensor is exceeded), teaches the missing limitation of a sensor (Fig. 1, element 30; i.e. flow-rate sensor) disposed at a main disconnect of a utility (pg. 2, par. [0033] and 3, par. [0036]; i.e. “… the remotely controllable shut-off valve 18 contains … a means for sensing the flow-rate of water 30 from the main supply line 14…”) for the purpose of measuring a flow-rate of water (pg. 2, par. [0033]).  

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thatcher to include the addition of a sensor disposed at a main disconnect of a utility to advantageously shut-off water automatically without user intervention when a manual shutoff would be difficult, tedious, and/or impractical to accomplish (Woods: pg. 1, par. [0014] and [0016]).

The combination of Thatcher in view of Woods does not expressly teach determining changes in the condition of the at least one component based on the second signal; and 
effectuating repair of the at least one component in response to the prediction.

However Cox, in an analogous art of a monitoring and repair system (pgs. 10-11, par. [0099] and [0100]), teaches the missing limitations of determining changes in a condition (i.e. determining changes in a condition using operating data from a plurality of sensors comprising current sensors, voltage sensors, and the pressure sensors) of at least one component based on a second signal (pg. 5, par. [0050] and pg. 10, par. [0099]; i.e. utilizing the operating parameter data from the pressure sensors, current sensors, and voltage sensors to detect a malfunction or predicted component failure); and 
effectuating repair of the at least one component in response to prediction (pg. 6, par. [0057] and pgs. 10-11, par. [0100]; i.e. dispatching of a contractor to a location to address an issue corresponding to an alert, wherein the alert is generated based on an analysis of the operating parameter data) for the purpose of repairing equipment (pg. [0047] and pgs. 10-11, par. [0100]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thatcher in view of Woods to include the addition of the limitations of use data generated by a second sensor when determining changes in a condition of at least one component; and effectuate repair of the at least one component in response to prediction to quickly and efficiently provide needed repair or maintenance to equipment (Cox: pg. 4, par. [0046]). 

As per claim 13, Thatcher teaches the plurality of components of the irrigation system includes a pivot (pg. 5, par. [0057] and Fig. 3), a tower (pg. 5, par. [0057] and Fig. 3), an endgun (pg. 2, par. [0029] and Fig. 3, element 321), or combinations thereof (pg. 2, par. [0029] and pg. 5, par. [0057]).

As per claim 14, Thatcher teaches predicting a maintenance requirement of the at least one component based on the predetermined data (pgs. 3-4, par. [0039]; i.e. received sensor data is analyzed utilizing machine learning algorithms to predict a problem and further predict preventative maintenance to provide recommendations directed to a need to perform preventative maintenance); 
transmitting an indication of the predicted maintenance requirement for display (pg. 1, par. [0009] and pgs. 3-4, par. [0039]-[0041]; i.e. transmitting a notification comprising of a recommendation for preventative maintenance to operators); and 
displaying the indication of the predicted maintenance requirement (pg. 1, par. [0009] and pgs. 3-4, par. [0039]-[0041]; i.e. displaying a transmitted notification comprising of the recommendation for preventative maintenance to operators).

Thatcher does not expressly teach a user device for display; and a display of the user device.

However Woods, in an analogous art of system monitoring (pg. 3, par. [0038]; i.e. using a flow-rate threshold value to active a shutoff valve when a value from a flow-rate sensor is exceeded), teaches the missing limitation of a user device for display (pg. 2, par. [0036] and Fig. 2, element 24; i.e. a control panel); and 
a display of a user device (pg. 2, [0036] and Fig. 2, element 48 of Fig. 2, element 24; i.e. a controller display of the control panel) for the purpose of displaying data (pg. 2, par. [0036]).  

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thatcher to include the addition of a user device for display; and a display of the user device to advantageously provide data to user to shut-off water manually providing a fail-safe (Woods: pg. 36, par. [0036]).

As per claim 16, Thatcher teaches determining changes in the condition of the at least one component includes comparing the first signal to the predetermined data(pg. 4, par. [0042]-[0045] and Fig. 7; i.e. current and voltage sensors used for measuring in-rush current and voltage in the irrigation machine, wherein measured values are used to determine if the in-rush current or phase imbalance exceeds the prescribed level/threshold to determine if the abnormal condition is occurring).

As per claim 19, Thatcher teaches the prediction is based on comparing a power sensed by the first sensor to an expected power based on an operating condition of the at least one component (pg. 4, par. [0044]; i.e. recording electrical current data of a drive unit at specific speeds (i.e. condition of the at least one component) and comparing the recorded data with previous current levels at the same sensed speeds to determine if a repair issues exists).

As per claim 20, Thatcher substantially teaches the Applicant’s claimed invention.  Thatcher teaches the limitations of a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform a method for predictive maintenance for an irrigation system, the method comprising: 
receiving a first signal, sensed by a first sensor (Fig. 4, element 419; i.e. current/voltage sensors), indicative of a condition of at least one component of a plurality of components of an irrigation system based on network power quality (pg. 4, par. [0042]-[0045] and Fig. 7; i.e. current and voltage sensors used for measuring in-rush current and voltage in the irrigation machine, wherein measured values are used to determine if an in-rush current or phase imbalance exceeds a prescribed level/threshold to determine if an abnormal condition is occurring), the irrigation system (Fig. 3, element 300; i.e. an irrigation machine) configured to irrigate a farming area and including the plurality of components (pg. 2, par. 2, par. [0029] and Fig. 3, element 302, 304, 306 and 321; i.e. valve controllers and end gun); 
determining changes in the condition of the at least one component based on the first signal (pgs. 3-4, par. [0039], [0040] and [0043]-[0045]; i.e. analyzing sensor data to determine a measured current level exceeds a prescribed level) ; 
receiving a second signal (i.e. measured water pressure rates and water flow rates data) from a second sensor (pg. 3, par. [0034] and Fig. 4, elements 411 and 412; i.e. a pressure sensor and flow meter), wherein the second sensor includes a pressure sensor (Fig. 4, element 411), a flow meter (Fig. 4, element 412), or combination thereof (pg. 3, par. [0034]);
determining changes in another condition of a second at least one component based on the second signal (pgs. 4-5, par. [0048]-[0049]; i.e. analyzing the measured water pressure rates and water flow rates data by determining the measured water pressure rates and water flow rates are within predetermined limits to detect a malfunction at a pump, supply line or main supply valve, a likely maintenance issue, a needed replacement of a sprinkler package, a potential leak or wear to the sprinkler package); and
predicting an unexpected downtime (i.e. a predicted problem/potential problem/repair issue) of the at least one component based on predetermined data and the determined changes in the condition of the at least one component (pgs. 3-4, par. [0039], [0040] and [0043]-[0045]; i.e. the predicted problem/potential problem/repair issue of a flat tire, field hazard, drive train malfunction, motor or gear box is going bad and state or winding failure (e.g. the analyzing of the current/voltage sensor data to determine the measured current level exceeds the prescribed level)).

Not explicitly taught is a first sensor disposed at a main disconnect of a utility;
determining changes in the condition of the at least one component based on the second signal; and 
effectuating repair of the at least one component in response to the prediction.
However Woods, in an analogous art of system monitoring (pg. 3, par. [0038]; i.e. using a flow-rate threshold value to active a shutoff valve when a value from a flow-rate sensor is exceeded), teaches the missing limitation of a sensor (Fig. 1, element 30; i.e. flow-rate sensor) disposed at a main disconnect of a utility (pg. 2, par. [0033] and 3, par. [0036]; i.e. “… the remotely controllable shut-off valve 18 contains … a means for sensing the flow-rate of water 30 from the main supply line 14…”) for the purpose of measuring a flow-rate of water (pg. 2, par. [0033]).  

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thatcher to include the addition of a sensor disposed at a main disconnect of a utility to advantageously shut-off water automatically without user intervention when a manual shutoff would be difficult, tedious, and/or impractical to accomplish (Woods: pg. 1, par. [0014] and [0016]).

The combination of Thatcher in view of Woods does not expressly teach determining changes in the condition of the at least one component based on the second signal; and 
effectuating repair of the at least one component in response to the prediction.

However Cox, in an analogous art of a monitoring and repair system (pgs. 10-11, par. [0099] and [0100]), teaches the missing limitations of determining changes in a condition (i.e. determining changes in a condition using operating data from a plurality of sensors comprising current sensors, voltage sensors, and the pressure sensors) of at least one component based on a second signal (pg. 5, par. [0050] and pg. 10, par. [0099]; i.e. utilizing the operating parameter data from the pressure sensors, current sensors, and voltage sensors to detect a malfunction or predicted component failure); and 
effectuating repair of the at least one component in response to prediction (pg. 6, par. [0057] and pgs. 10-11, par. [0100]; i.e. dispatching of a contractor to a location to address an issue corresponding to an alert, wherein the alert is generated based on an analysis of the operating parameter data) for the purpose of repairing equipment (pg. [0047] and pgs. 10-11, par. [0100]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thatcher in view of Woods to include the addition of the limitations of use data generated by a second sensor when determining changes in a condition of at least one component; and effectuate repair of the at least one component in response to prediction to quickly and efficiently provide needed repair or maintenance to equipment (Cox: pg. 4, par. [0046]).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thatcher in view of Woods in further view of Cox and U.S. Patent Publication No. 2019/0224511 A1 (hereinafter Cogswell).

As per claim 5, Thatcher in view of Woods in further view of Cox does not expressly teach wherein the instructions, when executed by the processor, further cause the predictive maintenance system to: 
display, on a display of a user device, the predicted unexpected downtime of the at least one component.

However Cogswell, in an analogous art of monitoring system (pg. 1, par. [0005]), teaches the missing limitation of display, on a display of a user device (Fig. 10, element 210 and 215; i.e. a mobile device and/or stationary electronic device), a predicted unexpected downtime (i.e. predicted failure) of at least one component (pg. 14, par. [0084]; i.e. “The monitoring platform 230 can provide alerts, predicted maintenance times, predicted failures, or other information that shows the status of the equipment being monitored, e.g., a piping system, and/or the monitoring system 270 in the building 240 to external devices such as, e.g., mobile device 210 and/or stationary electronic device 215.”) for the purpose of providing a current status of a variety of system components (pg. 14, par. [0084]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thatcher in view of Woods in further view of Cox to include the addition of display, on a display of a user device, a predicted unexpected downtime of at least one component to provide well maintained and functional systems (Cogswell: pg. 4, par. [0044]).

As per claim 15, Thatcher in view of Woods in further view of Cox does not expressly teach displaying, on a display of a user device, the predicted unexpected downtime of the at least one component.

However Cogswell, in an analogous art of monitoring system (pg. 1, par. [0005]), teaches the missing limitation of displaying, on a display of a user device (Fig. 10, element 210 and 215; i.e. a mobile device and/or stationary electronic device), a predicted unexpected downtime (i.e. predicted downtime) of at least one component (pg. 14, par. [0084]; i.e. “The monitoring platform 230 can provide alerts, predicted maintenance times, predicted failures, or other information that shows the status of the equipment being monitored, e.g., a piping system, and/or the monitoring system 270 in the building 240 to external devices such as, e.g., mobile device 210 and/or stationary electronic device 215.”) for the purpose of providing a current status of a variety of system components (pg. 14, par. [0084]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thatcher in view of Woods in further view of Cox to include the addition of displaying, on a display of a user device, a predicted unexpected downtime of at least one component to provide well maintained and functional systems (Cogswell: pg. 4, par. [0044]).

Claims 7-9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thatcher in view of Woods in further view of Cox and U.S. Patent Publication No. 2018/0141069 A1 (hereinafter Lamkin).

As per claim 7, Thatcher teaches the instructions, when executed by the processor, further cause the predictive maintenance system to receive weather data (pg. 3, par. [0037]).

Thatcher in view of Woods in view of Cox does not expressly teach cause the predictive maintenance system to receive data from a weather station, a field soil moisture sensor, a terrain and soil map, a temperature sensor, National Oceanic and Atmospheric Administration weather, or combinations thereof.

	However Lamkin, in an analogous art of irrigation systems (pg. 1, par. [0001]), teaches the missing limitation of receiving data from a weather station (pg. 4, par. [0038]) for the purpose of obtaining weather information (pg. 4, par. [0038]). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thatcher in view of Woods in view of Cox to include the addition of receiving data from a weather station to advantageously tune an irrigation system with the needs of an irrigated zone (Lamkin: pg. 1, par. [0002]).

As per claim 8, Thatcher teaches the instructions, when executed by the processor, further cause the predictive maintenance system to: 
refine the determined changes in the condition of the at least one component based on the received data (pg. 3, par. [0036] and [0037]; i.e. first processing and analyzing sensor data and then using other recorded data of weather to determine the condition); and 
refine the prediction of the maintenance requirement of the at least one component based on the refined determined changes (pg. 3, par. [0036] and [0037]; i.e. using the sensor and weather data to determine if a component replacement is needed).

As per claim 9, Thatcher teaches wherein the instructions, when executed by the processor, further cause the predictive maintenance system to display on a display the refined prediction of the maintenance requirement (pg. 1, par. [0009] and pgs. 3-4, par. [0039]-[0041]; i.e. displaying a transmitted notification comprising of the recommendation for preventative maintenance to operators).

As per claim 17, Thatcher teaches receiving weather data (pg. 3, par. [0037]).

Thatcher in view of Woods in view of Cox does not expressly  teach receiving data from a weather station, a field soil moisture sensor, a terrain and soil map, a temperature sensor, National Oceanic and Atmospheric Administration weather, or combinations thereof.

	However Lamkin, in an analogous art of irrigation systems (pg. 1, par. [0001]), teaches the missing limitation of receiving data from a weather station (pg. 4, par. [0038]) for the purpose of obtaining weather information (pg. 4, par. [0038]). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thatcher in view of Woods in view of Cox to include the addition of receiving data from a weather station to advantageously tune an irrigation system with the needs of an irrigated zone (Lamkin: pg. 1, par. [0002]).

As per claim 18, Thatcher teaches the computer-implemented method of claim 17, further comprising: 
refining the determined changes in the condition of the at least one component based on the received data (pg. 3, par. [0036] and [0037]; i.e. first processing and analyzing sensor data and then using other recorded data of weather to determine the condition); 
refining the prediction of the maintenance requirement of the at least one component based on the refined determined changes (pg. 3, par. [0036] and [0037]; i.e. using the sensor and weather data to determine if a component replacement is needed); and 
displaying, on a display, the refined prediction of the maintenance requirement (pg. 1, par. [0009] and pgs. 3-4, par. [0039]-[0041]; i.e. displaying a transmitted notification comprising of the recommendation for preventative maintenance to operators).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to monitoring and repair/maintenance scheduling systems.

U.S. Patent Publication No. 2010/0036702 A1 discloses asset management systems and methods that formulate schedules for inspection, maintenance, repair, replacement, and remedial activities while optimizing total costs.

U.S. Patent Publication No. 2017/0295415 A1 discloses agricultural production monitoring.

U.S. Patent Publication No. 2020/0359582 A1 discloses a vehicular gesture control system includes sensors such as IoT (internet of things) sensors that can share data with other vehicles and that can communicate with the cloud to provide intelligent handling of the irrigation system.

U.S. Patent Publication No. 2020/0396912 A1 discloses a system for improved control and monitoring of a movable tower in an irrigation system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L NORTON/Primary Examiner, Art Unit 2117